EXHIBIT 10.3

FORM OF STOCKHOLDERS AGREEMENT

dated as of              , 2009

by and

among

AMERICAN INTERNATIONAL GROUP, INC.,

AMERICAN HOME ASSURANCE COMPANY,

and

TRANSATLANTIC HOLDINGS, INC.

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

ARTICLE I

 

 

 

 

 

 

 

DEFINITIONS AND INTERPRETATION

 

 

 

 

 

 

 

Section 1.1.

 

Definitions

 

2

Section 1.2.

 

Interpretation

 

5

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

VOTING AGREEMENTS

 

 

 

 

 

 

 

Section 2.1.

 

Voting Agreements

 

6

Section 2.2.

 

Termination of Article II

 

6

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

STANDSTILL

 

 

 

 

 

 

 

Section 3.1.

 

Acquisition of Common Stock

 

6

Section 3.2.

 

Certain Restrictions

 

7

Section 3.3.

 

Termination of Article III

 

9

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

TRANSFER RESTRICTIONS

 

 

 

 

 

 

 

Section 4.1.

 

General Transfer Restrictions

 

9

Section 4.2.

 

Restrictions on Transfer

 

9

Section 4.3.

 

Securities Act

 

10

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

COVENANTS AND OTHER MATTERS

 

 

 

 

 

 

 

Section 5.1.

 

Other Agreements

 

10

Section 5.2.

 

Actions Requiring Consent

 

11

Section 5.3.

 

Indemnification

 

11

Section 5.4.

 

Information Rights

 

12

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

Section 6.1.

 

Representations and Warranties of AIG and AHAC

 

12

i

--------------------------------------------------------------------------------



 

 

 

 

 

Section 6.2.

 

Representations and Warranties of the Company

 

13

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

MISCELLANEOUS AND GENERAL

 

 

 

 

 

 

 

Section 7.1.

 

Termination

 

14

Section 7.2.

 

Expenses

 

14

Section 7.3.

 

Amendment and Waiver

 

15

Section 7.4.

 

Counterparts

 

15

Section 7.5.

 

GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL

 

15

Section 7.6.

 

Notices

 

16

Section 7.7.

 

Entire Agreement

 

16

Section 7.8.

 

No Third Party Beneficiaries

 

17

Section 7.9.

 

Confidentiality

 

17

Section 7.10.

 

Severability

 

17

Section 7.11.

 

Specific Performance; No Special Damages

 

17

Section 7.12.

 

Assignment

 

17

Section 7.13.

 

Effective Time

 

18

 

 

 

 

 

 

 

 

 

 

Schedule 6.1(c) Consents and Approvals of AIG and AHAC

 

 

Schedule 6.2(c) Consents and Approvals of the Company

 

 

ii

--------------------------------------------------------------------------------



STOCKHOLDERS AGREEMENT

                    STOCKHOLDERS AGREEMENT, dated as of                     ,
2009 (this “Agreement”), by and between TRANSATLANTIC HOLDINGS, INC., a Delaware
corporation (the “Company”), AMERICAN INTERNATIONAL GROUP, INC., a Delaware
corporation (“AIG”), and AMERICAN HOME ASSURANCE COMPANY, a New York domiciled
insurance company (“AHAC”, and together with AIG, “Stockholder”).

RECITALS

                    WHEREAS, the Company and Stockholder have entered into a
Master Separation Agreement, dated as of May 28, 2009 (the “Separation
Agreement”), to effect the orderly separation of Stockholder and the Company;

                    WHEREAS, concurrently with the execution of the Separation
Agreement, the Company filed a prospectus supplement to the prospectus contained
in Post-Effective Amendment No. 1 to its registration statement on Form S-3 with
the SEC for a public offering of all or some of the Shares (as defined below);

                    WHEREAS, as of the date hereof, AIG directly Beneficially
Owns 17,073,690 shares of common stock, par value $1.00 per share, of the
Company (“Common Stock”) (collectively, the “AIG Shares”);

                    WHEREAS, as of the date hereof, AHAC directly Beneficially
Owns 22,018,972 shares of Common Stock (collectively, the “AHAC Shares”, and
together with the AIG Shares, the “Shares”);

                    WHEREAS, pursuant to the Separation Agreement, Stockholder
and the Company have agreed that if the Shares to be Beneficially Owned by
Stockholder immediately following the sale of the Shares agreed to be sold
pursuant to the Underwriting Agreement (without giving effect to the
Underwriters’ option to purchase additional shares) would constitute at least
10% of the outstanding Common Stock following the Closing, the parties hereto
would enter into this Agreement at Closing; and

                    WHEREAS, each of Stockholder and the Company desires, for
its mutual benefit and protection, to enter into this Agreement with respect to
certain matters relating to the operations and management of the Company, the
disposition and voting of the Shares and certain other matters set forth herein.

                    NOW, THEREFORE, in consideration of the foregoing and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, and intending to be legally bound hereby, each of the
Company and Stockholder agrees as follows:

--------------------------------------------------------------------------------



ARTICLE I

DEFINITIONS AND INTERPRETATION

                    Section 1.1. Definitions. Unless otherwise defined herein,
all capitalized terms used herein shall have the same meanings as set forth in
the Separation Agreement. For purposes of this Agreement, the following terms
have the meanings set forth below:

                    “Affiliate” means, with respect to any Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with such Person; provided that, except as expressly provided herein,
none of the (A)(i) the FRBNY or the U.S. Department of the Treasury or their
respective Representatives, (ii) the AIG Credit Facility Trust, (iii) any
insurance regulatory authority, (iv) the IRS or any other tax authority or (v)
any other Person controlled by any of the foregoing, nor (B) the Company and its
Subsidiaries shall be deemed Affiliates of Stockholder.

                     “Agreement” is defined in the Preamble.

                     “AHAC” is defined in the Preamble.

                     “AHAC Shares” is defined in the Recitals.

                     “AIG” is defined in the Preamble.

                     “AIG Indemnified Parties” is defined in Section 5.3(b).

                     “AIG Shares” is defined in the Recitals.

                     “Banks” is defined in Section 4.2(a)(iii).

                     “Beneficial Ownership”, “Beneficial Owner” and
“Beneficially Own” refer to ownership by any Person who, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares (i) voting power which includes the power to vote, or to direct the
voting of, such security; and/or (ii) investment power which includes the power
to dispose, or to direct the disposition of, such security; and shall otherwise
be interpreted in accordance with the term “beneficial ownership” as defined in
Rule 13d-3 adopted by the SEC under the Exchange Act.

                     “Board” means the board of directors of the Company.

                     “Change of Control” shall mean the occurrence of any of the
following events: (i) Stockholder and its Affiliates become the Beneficial
Owners of more than 50% of the outstanding Voting Stock; (ii) a merger or
consolidation of the Company with or into another Person or the merger or
consolidation of another Person into the Company, as a result of which
transaction or series of related transactions Stockholder and its Affiliates
become the Beneficial Owners of more than 50% of the Voting Stock outstanding
immediately after such transaction or transactions; or (iii) the consummation of
the sale, transfer, lease or other disposition (but not including a transfer,
lease or other disposition by pledge or mortgage to a bona fide Lender) of

2

--------------------------------------------------------------------------------



all or substantially all of the assets of the Company and the Company
Subsidiaries to Stockholder or its Affiliates. For the avoidance of doubt,
Stockholder’s Beneficial Ownership of more than 50% of the outstanding Voting
Stock prior to the date hereof shall not be considered a “Change of Control” for
purposes of this definition.

                     “Common Stock” is defined in the Recitals.

                     “Company” is defined in the Preamble.

                     “Company Indemnified Parties” is defined in Section 5.3(a).

                     “Company Transaction Proposal” is defined in Section
3.2(a)(ii)(A).

                     “Director” means any member of the Board.

                     “Equity Securities” means any and all shares of capital
stock of the Company, including, without limitation, any and all shares of
Common Stock and Preferred Stock of the Company, securities of the Company
convertible into, or exchangeable or exercisable for, such shares, and options,
warrants or other rights to acquire such shares.

                     “Exchange Act” means the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.

                     “Fundamental Change” means the occurrence of any of the
following: (i) the consummation of any merger, consolidation, share exchange,
recapitalization or other business combination transaction (or series of related
transactions) as a result of which the Voting Stock immediately prior to such
transaction (or series of related transactions) is converted into and/or
continues to represent, in the aggregate, less than 50% of the outstanding
securities having the right to vote for the election of directors of the
Survivor of a Fundamental Change;

                               (ii) any Person or Group, together with any
Affiliates thereof, becomes, directly or indirectly, the Beneficial Owner of
more than 50% of the outstanding Voting Stock of the Company;

                               (iii) the consummation of the sale, transfer,
lease or disposition by the Company or by one or more of its Subsidiaries of all
or substantially all of the assets, business or securities of the Company (on a
consolidated basis) to any Person or Group (other than the Company or its wholly
owned Subsidiaries); or

                               (iv) during any period, the directors of the
Company as of the date hereof (or any directors nominated by such directors)
cease for any reason to constitute a majority of the Directors of the Board.

                    “Group” shall have the meaning assigned to it in Section
13(d)(3) of the Exchange Act.

                    “Independent Director” means any Director who without regard
to whether the Company or Stockholder is listed on the NYSE, is or would be an
“independent director” with

3

--------------------------------------------------------------------------------



respect to both the Company and Stockholder pursuant to Section 303A.02 of the
New York Stock Exchange Listed Company Manual (or any successor provision
thereof that is no less stringent than such section as in effect on the date
hereof). For purposes of this Agreement, the Independent Directors shall not be
deemed Affiliates of Stockholder.

                    “Lenders” is defined in Section 4.2(a)(iii).

                    “NYSE” means the New York Stock Exchange, Inc.

                    “Permitted Transferee” means (i) any Affiliate directly or
indirectly controlled by Stockholder; or (ii) the FRBNY, the U.S. Department of
Treasury or any other Person as directed by the FRBNY or the U.S. Department of
Treasury.

                    “Preferred Stock” means the shares of preferred stock, par
value $1.00 per share, of the Company and any securities issued in respect
thereof, or in substitution therefor, in connection with any stock split,
dividend or combination, or any reclassification, recapitalization, merger,
consolidation, exchange or other similar reorganization.

                    “Public Offering” means a public offering of shares of
Common Stock pursuant to an effective registration statement (other than on Form
S–4, Form S–8 or their equivalent) filed with the SEC pursuant to the Securities
Act.

                    “Secured Loan” is defined in Section 4.2(a)(iii).

                    “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations thereunder.

                    “Separation Agreement” is defined in the Recitals.

                    “Shares” is defined in the Recitals.

                    “Stockholder” is defined in the Preamble.

                    “Survivor of a Fundamental Change” means (a) the issuer of
the securities received by the holders of Common Stock (in their capacities as
such) upon the occurrence of a Fundamental Change, to the extent the holders of
Common Stock receive other securities in exchange, conversion or substitution of
their shares of Common Stock in the transaction that resulted in such
Fundamental Change or (b) the Company (or its successor) in all other
circumstances of a Fundamental Change.

                    “Termination Date” is defined in Section 7.1(ii).

                    “Transfer” means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of (by operation of
law or otherwise), either voluntarily or involuntarily, or to enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, assignment, pledge, encumbrance, hypothecation or similar disposition
of (by operation of law or otherwise), any Shares or any interest in any Shares;
provided, however, that a merger or consolidation in which Stockholder or any of
its

4

--------------------------------------------------------------------------------



Affiliates is a constituent corporation shall not be deemed to be the Transfer
of any Shares Beneficially Owned by such Person (provided that a purpose of any
such transaction is not to avoid the provisions of this Agreement and that the
successor or surviving Person to such merger or consolidation, if not
Stockholder or such Affiliate, expressly assumes all obligations of Stockholder
or such Affiliate, as the case may be, under this Agreement).

                    “Voting Stock” means shares of Common Stock and any other
securities of the Company or its successor having the power to vote in the
election of Directors of the Company or its successor.

                    Section 1.2. Interpretation. (a) The headings in this
Agreement are for convenience of reference only, do not constitute part of this
Agreement and shall not be deemed to limit or otherwise affect any of the
provisions of this Agreement.

                     (b) The parties have participated jointly in negotiating
and drafting this Agreement. In the event that an ambiguity or a question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

                     (c) For purposes of this Agreement, except where otherwise
expressly provided or unless the context otherwise necessarily requires: (i)
references to this Agreement shall include a reference to all exhibits and
schedules hereto; (ii) the words “hereof”, “herein” and “hereto”, and words of
similar import, when used in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement; (iii) references to the
Preamble, Recitals, Articles, Sections or Schedules are to the preamble,
recitals, articles, sections or schedules to this Agreement; (iv) whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation” and shall not
be construed to mean that the examples given are an exclusive list of the topics
covered; (v) meanings specified in this Agreement are applicable to both the
singular and plural forms of these terms and to the masculine, feminine and
neuter genders, as the context requires; (vi) references to a Person include its
successors and permitted assigns; (vii) references to any agreement, instrument
or other document means such agreement, instrument or other document as amended,
modified or supplemented from time to time, including by waiver or consent, and
all attachments thereto and instruments incorporated therein; (viii) if a word
or phrase is defined, the other grammatical forms of such word or phrase have a
corresponding meaning; (ix) references to any Law is a reference to that Law and
the rules and regulations adopted or promulgated thereunder, in each case, as
amended, modified or supplemented as of the date on which the reference is made,
and all attachments thereto and instruments incorporated therein; (x) references
to any section of any statute, listing rule, rule, standard, regulation or other
law include any successor to such section; (xi) references to times of day or
dates are to local times or dates in New York, New York; and (xii) references to
currency are references to the lawful money of the United States.

5

--------------------------------------------------------------------------------



ARTICLE II

VOTING AGREEMENTS

                    Section 2.1. Voting Agreements. (a) Stockholder shall vote
at every duly called annual or special meeting of stockholders of the Company,
and at every postponement or adjournment thereof, or act by written consent for
all of the Shares Beneficially Owned by it entitled to vote thereat: (i) in the
manner recommended by the Board with respect to the election of any Director
nominee or removal of any existing Director of the Board; and (ii) in favor of
each matter required to effectuate any provision of this Agreement.
Notwithstanding the foregoing, if Stockholder Beneficially Owns more than 30% of
the outstanding Common Stock, Stockholder shall vote the number of shares
Beneficially Owned by it in excess of 30% of the outstanding Common Stock in a
manner proportionate to the holders of the Common Stock (other than Stockholder,
stockholders of the Company Beneficially Owning more than 10% of the outstanding
Common Stock and directors and officers of the Company) voting on such matter in
connection with any election of any Director nominee or removal of any existing
Director of the Board.

                    (b) Stockholder shall cause any and all Shares Beneficially
Owned by it and entitled to Vote thereat to be present in person or represented
by proxy at all annual and special meetings of stockholders of the Company to
the extent necessary so that all Shares Beneficially Owned by it shall be
counted as present for the purposes of determining the presence of a quorum at
such meeting and to vote such shares in accordance with Section 2.1(a).

                    Section 2.2. Termination of Article II. This Article II
shall terminate and be of no further effect at such time as the Shares
Beneficially Owned by Stockholder no longer constitute at least 10% of the
outstanding Common Stock. Notwithstanding the foregoing, the rights and
obligations of Stockholder under this Article II shall survive a Fundamental
Change to the extent that the Shares Beneficially Owned by Stockholder continue
to constitute at least 10% of the total securities having the right to vote for
the election of directors of the Survivor of a Fundamental Change; provided
that, for all purposes of this Article II, if the Company is not the Survivor of
a Fundamental Change, the board of directors of the Survivor of a Fundamental
Change shall be substituted for the Board.

ARTICLE III

STANDSTILL

                    Section 3.1. Acquisition of Common Stock. (a) Except as
provided in Sections 3.1(b) and 3.2, Stockholder covenants and agrees with the
Company that it will not, and will cause its Affiliates and their respective
directors and executive officers not to, directly or indirectly, Beneficially
Own or acquire, offer or propose to acquire, or agree to acquire, whether by
purchase, tender or exchange offer, through the acquisition of control of
another Person (including by way of merger or consolidation), by joining a
partnership, syndicate or other Group or otherwise, the Beneficial Ownership of,
any shares of Common Stock other than the shares of Common Stock Beneficially
Owned by Stockholder and its Affiliates and their respective directors and
executive officers as of the date hereof (except by way of stock splits, stock

6

--------------------------------------------------------------------------------



dividends, stock reclassifications or other distributions, recapitalizations or
offerings made available to and, if applicable, exercised on a pro rata basis
by, holders of Common Stock generally.

                    (b) Notwithstanding the foregoing, the prohibition set forth
in Section 3.1(a) shall not apply to (i) the acquisition (whether by merger,
consolidation or otherwise) by Stockholder or an Affiliate thereof of any entity
that Beneficially Owns shares of Common Stock at the time of the consummation of
such acquisition, provided that in connection with any such acquisition
Stockholder or its Affiliate, as the case may be, (A) divests the shares of
Common Stock Beneficially Owned by the acquired entity at the time of the
consummation of such acquisition (other than any shares of Common Stock acquired
in the ordinary course activities of the acquired entity as contemplated by
clause (ii) below) within a reasonable period of time after the consummation of
such acquisition, and (B) if any annual or special meeting of shareholders is
held prior to the disposition thereof, votes such shares on each matter
presented at any annual or special meeting of the stockholders or by written
consent in a manner proportionate to the holders of the Common Stock (other than
Stockholder, stockholders of the Company Beneficially Owning more than 10% of
the outstanding Common Stock, and directors and officers of the Company) voting
on such matter or (ii) ordinary course activities of Stockholder and its
Affiliates and their respective directors and executive officers, including (A)
proprietary and third party fund and asset management activities, (B) brokerage
and securities trading activities, (C) financial services and insurance
activities and (D) the acquisition of shares of Common Stock in connection with
securing or collecting a debt previously contracted in good faith; provided that
the purpose of any such transaction is not to avoid the provisions of this
Agreement.

                    (c) For the avoidance of doubt, this Agreement shall not be
deemed to apply to any Common Stock owned or acquired by individuals who are
officers or employees of the Company or any of its Subsidiaries or directors of
the Company or any of its Subsidiaries.

                    Section 3.2. Certain Restrictions. (a) Except as required in
connection with the execution, delivery or performance of this Agreement and as
otherwise required, permitted or contemplated by this Agreement or any other
Transaction Agreement (including with respect to any Transfer permitted pursuant
to Section 4.2(a)), Stockholder agrees not to, and to cause each of its
Affiliates and its and their respective directors and executive officers not to,
directly or indirectly, alone or in concert with others, without express
authorization of the Company:

 

 

 

                    (i) effect, initiate, propose or otherwise solicit
stockholders of the Company for the approval of one or more stockholder
proposals or induce or attempt to induce any other Person to effect, initiate,
propose or otherwise solicit any stockholder proposal;

 

 

 

                    (ii) (A) propose or seek to effect a Change of Control of
the Company by way of merger, consolidation, recapitalization, reorganization,
sale, lease, exchange, pledge or other disposition of substantially all assets
of the Company and the Company Subsidiaries or other business combination
involving, or a tender or exchange offer for securities of, the Company or any
of the Company Subsidiaries or any material portion of the business or assets of
the Company or any of the Company Subsidiaries or any other

7

--------------------------------------------------------------------------------



 

 

 

type of transaction that would otherwise result in a Change of Control of the
Company (any such action described in this clause (A), a “Company Transaction
Proposal”), (B) seek to exercise any control or influence over the management of
the Company or the Board or any of the businesses, operations or policies of the
Company or (C) present to the Company’s stockholders or any third party any
proposal constituting or that can reasonably be expected to result in a Company
Transaction Proposal;

 

 

 

                    (iii) solicit proxies (or written consents) or assist or
participate in any other way, directly or indirectly, in any solicitation of
proxies (or written consents), or otherwise become a “participant” in a
“solicitation”, or assist any “participant” in a “solicitation” (as such terms
are defined in Rule 14a-1 of Regulation 14A and Instruction 3 of Item 4 of
Schedule 14A, respectively, under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce any other Person to take any such actions, or seek to advise,
encourage or influence any other Person with respect to the voting of (or the
execution of a written consent in respect of) shares of Common Stock or grant a
proxy with respect to the voting of (or execution of a written consent in
respect of) shares of Common Stock to any Person other than an officer or agent
of Stockholder or the Company;

 

 

 

                    (iv) form, join in or in any other way (including by deposit
of Common Stock) participate in a partnership, pooling agreement, syndicate,
voting trust or other Group (other than a Group comprised solely of Stockholder,
its Affiliates and its Permitted Transferees) with respect to Common Stock, or
enter into any agreement or arrangement or otherwise act in concert with any
other Person, for the purpose of acquiring, holding, voting or disposing of
Common Stock, other than in respect of any agreement or arrangement with the
FRBNY or any other Person as directed by the FRBNY or the U.S. Department of the
Treasury;

 

 

 

                    (v) take any action which might cause the Company to be
required to make a public announcement regarding any of the types of matters set
forth in (i) through (iv) above;

 

 

 

                    (vi) enter into any discussions or arrangements with any
third party with respect to any of the foregoing; or

 

 

 

                    (vii) request, or induce or encourage any other Person to
request, that the Company amend or waive any of the provisions of this
Agreement.

                    (b) Notwithstanding the foregoing restrictions, if, at any
time, (i) the Company has entered into a definitive agreement, the consummation
of which would result in a Fundamental Change or (ii) any Person shall have
commenced and not withdrawn a bona fide public tender or exchange offer which if
consummated would result in a Fundamental Change, then the limitations set forth
in Section 3.2 shall not be applicable to Stockholder for so long as the
conditions described in this Section 3.2(b) continue.

8

--------------------------------------------------------------------------------



                    Section 3.3. Termination of Article III. This Article III
shall terminate and be of no further effect at such time as the Shares
Beneficially Owned by Stockholder no longer constitute at least 10% of the
outstanding Common Stock.

ARTICLE IV

TRANSFER RESTRICTIONS

                    Section 4.1. General Transfer Restrictions. The right of
Stockholder to Transfer any Shares is subject to the restrictions set forth in
this Article IV, and no Transfer of Shares by Stockholder may be effected except
in compliance with this Article IV. Any attempted Transfer in violation of this
Agreement shall be of no effect and shall be null and void, regardless of
whether the purported transferee has any actual or constructive knowledge of the
Transfer restrictions set forth in this Agreement, and shall not be recorded on
the stock transfer books of the Company.

                    Section 4.2. Restrictions on Transfer. (a) Without the prior
written consent of the Company as approved by the Board, Stockholder shall not
Transfer any Shares except as expressly permitted by, and in compliance with,
the following provisions of this Section 4.2(a):

 

 

 

                    (i) Stockholder may Transfer any or all of the Shares (A) to
the Company or any of its Subsidiaries, (B) pursuant to any tender offer,
exchange offer, merger, reclassification, reorganization, recapitalization or
other similar transaction in which stockholders of the Company are offered,
permitted or required to participate as holders of any of the Company’s Voting
Stock, (C) in connection with any Public Offering, provided that the
underwriters or placement agent in such Public Offering implement reasonable
protections to the extent practicable so that such Public Offering will not be
made to, and would not reasonably facilitate the acquisition of Common Stock by,
a Person or Group who after such Public Offering would Beneficially Own more
than 10% of the Common Stock, (D) to any other Person or Group to the extent
such Person or Group would not, to the knowledge of Stockholder after due
inquiry (it being understood that due inquiry shall not be required in
circumstances where the purchaser in a sale transaction is not reasonably
identifiable, such as in a “brokers’ transaction”, as defined in Rule 144 under
the Securities Act), upon completion of a Transfer of Shares by Stockholder
Beneficially Own more than ten percent (10%) of the outstanding Common Stock or
(E) to any other Person or Group approved by, or that acquires shares of Common
Stock in connection with any transaction approved or recommended by, the Board;

 

 

 

                    (ii) Stockholder may Transfer any or all of the Shares to
any Permitted Transferee; provided that such Permitted Transferee (unless such
Permitted Transferee is the FRBNY or the U.S. Department of the Treasury) (A)
executes a counterpart to this Agreement, thereby agreeing to be bound by the
terms hereof, and (B) agrees that the representations, covenants and other
agreements made by Stockholder herein shall be deemed to have been made by such
Permitted Transferee. Upon any such Transfer, the Permitted Transferee shall be
entitled to the same rights, and subject to the obligations and restrictions,
contained herein applicable to Stockholder at the time of such Transfer.

9

--------------------------------------------------------------------------------



 

 

 

For purposes of calculating the Shares Beneficially Owned by Stockholder at any
time in accordance with this Agreement, any Shares Transferred to any Permitted
Transferee in accordance with this Section 4.2(a)(ii) shall be included in such
calculation.

 

 

 

                    (iii) Stockholder may make a bona fide pledge of any or all
of the Shares to (A) the FRBNY or any other Person as directed by the FRBNY or
the U.S. Department of the Treasury with respect to any agreement or arrangement
between Stockholder and its Affiliates, on the one hand, and the FRBNY or any
other Person as directed by the FRBNY or the U.S. Department of the Treasury, on
the other hand, and (B) any bank or financial institution (“Banks”, and together
with the FRBNY and the Persons referred to in clause (A) above, “Lenders”)
solely for the purpose of securing bona fide indebtedness for borrowed money (a
“Secured Loan”), and such Lenders may execute a bona fide foreclosure upon any
Shares so pledged upon the terms and subject to the conditions set forth in any
agreements concerning such pledge. For the avoidance of doubt, any pledge or
other contractual encumbrance or foreclosure resulting from any such Secured
Loan or arrangement with the FRBNY or any other Person referred to in clause (A)
above (including an obligation to repay such Secured Loan or other obligation
with the proceeds of any Transfer of, or dividend or distribution on, the
Shares) shall not be deemed to be a Transfer associated with the Shares.

                    (b) This Section 4.2 shall terminate and be of no further
effect (i) at such time as the Shares Beneficially Owned by Stockholder no
longer constitute at least 10% of the outstanding Common Stock or (ii) or upon
the occurrence of a Fundamental Change.

                    Section 4.3. Securities Act. (a) The Company may make a
notation on its records or give instructions to any transfer agents or
registrars for the Common Stock in order to implement the restrictions on
Transfer set forth in Section 4.2. In connection with any Transfer of Shares
other than (x) a Transfer pursuant to a Public Offering or (y) a sale pursuant
to Rule 144 under the Securities Act, the transferor shall provide the Company
with such customary certificates, opinions and other documents as the Company
may reasonably request in respect of compliance of such Transfer with applicable
securities registration requirements.

                    (b) Subject to the requirement of applicable Law,
Stockholder will not be subject to the Company’s trading policies requiring
pre-clearance or limiting trading to specified dates and Stockholder
acknowledges its obligation hereunder not to Transfer Shares in contravention of
applicable Law, including each of Section 10(b) of and Rule 10b-5 under the
Exchange Act.

ARTICLE V

COVENANTS AND OTHER MATTERS

                    Section 5.1. Other Agreements. In addition to the specific
agreements, documents and instruments described in this Agreement, the parties
agree to execute or cause to be executed by the appropriate parties and deliver,
as appropriate, such other agreements, instruments and other documents as may be
necessary or desirable in order to consummate and make effective the
transactions contemplated by this Agreement.

10

--------------------------------------------------------------------------------



                    Section 5.2. Actions Requiring Consent. For as long as the
Shares Beneficially Owned by Stockholder constitute at least 10% of the
outstanding Common Stock, the Company must obtain Stockholder’s written consent
before:

                    (a) entering into any agreement or arrangement or taking any
other action that (i) restricts the ability of Stockholder or its Affiliates to
acquire or Beneficially Own shares of Common Stock or to Transfer the Shares in
a manner not otherwise prohibited by the terms of this Agreement, (ii) is
inconsistent or conflicts with the Company’s ability to perform its obligations
under this Agreement or any other Transaction Agreements or the transactions
contemplated hereby or thereby or (iii) is inconsistent or conflicts with the
rights or obligations of Stockholder under this Agreement; or

                    (b) amending, modifying or repealing (whether by merger,
consolidation, conversion or otherwise) any provision of the Restated
Certificate of Incorporation or Bylaws of the Company that implements or
supports Stockholder’s rights under this Agreement or any other Transaction
Agreement or adopting any provisions inconsistent herewith or therewith.

                    Section 5.3. Indemnification. (a) Each of AIG and AHAC shall
indemnify, defend and hold harmless the Company and its Representatives
(collectively, the “Company Indemnified Parties”), severally and not jointly,
against, and reimburse any Company Indemnified Party for, all Losses that such
Company Indemnified Party may at any time suffer or incur, or become subject to
as a result of or in connection with:

 

 

 

                    (i) the inaccuracy or breach of any representation or
warranty made by it in this Agreement; or

 

 

 

                    (ii) any breach or failure by it to perform any of its
covenants or obligations contained in this Agreement.

                    (b) The Company shall indemnify, defend and hold harmless
AIG, AHAC, and their respective Representatives (collectively, the “AIG
Indemnified Parties”) against, and reimburse any AIG Indemnified Party for, all
Losses that such AIG Indemnified Party may at any time suffer or incur, or
become subject to as a result of or in connection with:

 

 

 

                    (i) the inaccuracy or breach of any representation or
warranty made by the Company in this Agreement; or

 

 

 

                    (ii) any breach or failure by the Company to perform any of
its covenants or obligations contained in this Agreement.

                    (c) Claims for indemnification under this Section 5.3 shall
be made pursuant to the procedures set forth in section 8.04 and section 8.05 of
the Separation Agreement.

                    (d) Except for the rights any AIG Indemnified Party or
Company Indemnified Party is or becomes entitled to under Law or under the
Restated Certificate of Incorporation or Bylaws of the Company or any of its
Subsidiaries and for injunctive and provisional relief (including specific
performance) provided for in Section 7.11, each party hereto acknowledges and
agrees that the indemnification provisions of this Section 5.3 shall be the sole
and exclusive

11

--------------------------------------------------------------------------------



remedies of the parties hereto for any breach of the representations or
warranties or any breach or failure by the other party to perform any of its
covenants or obligations hereunder.

                    Section 5.4. Information Rights. The Company will deliver to
an officer designated by Stockholder copies of all materials and other
information sent to the Board (and any committee thereof) of the Company and to
the board of directors of any Company Subsidiary (and any committee thereof) at
the same time as such materials are sent to the Directors of the Company and the
directors of any Company Subsidiary, or any of their respective committees, in
their respective capacities as directors of the Company or any Company
Subsidiary, except as prohibited by applicable Law; provided that any such
information shall be subject to the terms of section 3.18 of the Separation
Agreement as if the Company or a Company Subsidiary provided such information
directly to Stockholder or any of its Affiliates. Notwithstanding the foregoing,
Stockholder shall not be entitled to any information (1) that is sent to the
Board of the Company (or any committee thereof) or the board of directors of any
Company Subsidiary (or any committee thereof) relating to any matter or
transaction to which Stockholder is a party or otherwise “interested” and (2)
that is sent solely to a committee thereof required by Law, Self-Regulatory
Organization or advice of counsel to be comprised solely of Independent
Directors.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

                    Section 6.1. Representations and Warranties of AIG and AHAC.
Each of AIG and AHAC hereby represents and warrants, severally and not jointly,
to the Company as follows:

                    (a) Incorporation and Authority of AIG and AHAC. AIG is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of Delaware. AHAC is an insurance company duly organized,
validly existing and in good standing under the Laws of the State of New York.
It has full legal power and authority, and has taken all required legal action
necessary, to execute and deliver this Agreement and all other agreements,
instruments, certificates, notices and other documents as are necessary to
consummate the transactions contemplated hereby and otherwise to carry out the
terms of this Agreement. It has duly and validly authorized the execution and
delivery of this Agreement, and the consummation of the transactions
contemplated hereby has been duly and validly authorized by it and no other
proceedings on its part are necessary to authorize the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby.

                    (b) Enforceability. This Agreement has been duly and validly
executed by it and, assuming due authorization, execution and delivery by the
Company constitutes, or upon execution and delivery thereof will constitute, the
legal, valid and binding agreement of it, enforceable against it in accordance
with the terms hereof, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium, rehabilitation, liquidation, fraudulent
conveyance or similar Laws relating to or affecting creditors’ rights generally
and subject, as to enforceability, to the effect of general equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

12

--------------------------------------------------------------------------------



                    (c) Consents and Approvals. Except as set forth on Schedule
6.1(c), no consent, approval, waiver, authorization, notice or filing is
required to be obtained by it from, or to be given by it to, or made by it with,
any Governmental Authority or any other Person, in connection with the
execution, delivery and performance by it of this Agreement.

                    (d) Non-Contravention. The execution, delivery and
performance by it of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not (i) violate any provision of its
Organizational Documents; (ii) assuming the receipt of all consents, approvals,
waivers and authorizations and the making of the notices and filings set forth
on Schedule 6.1(c), conflict with, or result in the breach of, or constitute a
default under, or result in the termination, cancellation, modification or
acceleration (whether after the filing of notice or the lapse of time or both)
of any right or obligation of it under, or result in a loss of any benefit to
which it is entitled under, any Contract, or result in the creation of any Lien
(other than Permitted Liens) upon its assets and properties; or (iii) assuming
the receipt of all consents, approvals, waivers and authorizations and the
making of the notices and filings set forth on Schedule 6.1(c) or required to be
made or obtained by the Company, violate, or result in a breach of, or
constitute a default under any Law, Governmental Order or Self-Regulatory
Organization Approval to which it is subject, other than, in the cases of
clauses (ii) and (iii), conflicts, breaches, terminations, defaults,
cancellations, accelerations, losses, violations or Liens that would not
materially impair or delay its ability to perform its obligations hereunder.

                    (e) Disclaimer. Except for the representations and
warranties contained in this Section 6.1, it does not make any other
representation or warranty of any kind or nature whatsoever, oral or written,
express or implied, with respect to it, any of its Affiliates, this Agreement or
the transactions contemplated by this Agreement.

                    Section 6.2. Representations and Warranties of the Company.
The Company hereby represents and warrants to AIG and AHAC as follows:

                    (a) Incorporation and Authority of the Company. The Company
is a corporation duly incorporated, validly existing and in good standing under
the Laws of the State of Delaware. The Company has full legal power and
authority, and has taken all required legal action necessary, to execute and
deliver this Agreement and all other agreements, instruments, certificates,
notices and other documents as are necessary to consummate the transactions
contemplated hereby and otherwise to carry out the terms of this Agreement. The
Company has duly and validly authorized the execution and delivery of this
Agreement to which it is a party, and the consummation of the transactions
contemplated hereby has been duly and validly authorized by the Company and no
other proceedings on the part of the Company are necessary to authorize the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby by the Company.

                    (b) Enforceability. This Agreement has been duly and validly
executed by the Company and, assuming due authorization, execution and delivery
by AIG and AHAC, constitutes, or upon execution and delivery thereof will
constitute, the legal, valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, subject to the effect of any
applicable bankruptcy, reorganization, insolvency, moratorium,

13

--------------------------------------------------------------------------------



rehabilitation, liquidation, fraudulent conveyance or similar Laws relating to
or affecting creditors’ rights generally and subject, as to enforceability, to
the effect of general equitable principles (regardless of whether enforcement is
sought in a proceeding in equity or at law).

                    (c) Consents and Approvals. Except as set forth on Schedule
6.2(c), no consent, approval, waiver, authorization, notice or filing is
required to be obtained by the Company from, or to be given by the Company to,
or made by the Company with, any Governmental Authority or other Person, in
connection with the execution, delivery and performance by the Company of this
Agreement.

                    (d) Non-Contravention. The execution, delivery and
performance by the Company of this Agreement, and the consummation of the
transactions contemplated hereby, do not and will not (i) violate any provision
of the Organizational Documents of the Company; (ii) assuming the receipt of all
consents, approvals, waivers and authorizations and the making of the notices
and filings set forth on Schedule 6.2(c), to the Knowledge of the Company,
conflict with, or result in the breach of, or constitute a default under, or
result in the termination, cancellation, modification or acceleration (whether
after the filing of notice or the lapse of time or both) of any right or
obligation of the Company under, or result in a loss of any benefit to which the
Company is entitled under, any Contract, or result in the creation of any Lien
(other than Permitted Liens) upon the assets and properties of the Company; or
(iii) assuming the receipt of all consents, approvals, waivers and
authorizations and the making of notices and filings set forth on Schedule
6.2(c) or required to be made or obtained by AIG or any of its Affiliates, to
the Knowledge of the Company, violate or result in a breach of or constitute a
default under any Law, Governmental Order or Self-Regulatory Organization
Approval to which the Company is subject, other than, in the cases of clauses
(ii) and (iii), conflicts, breaches, terminations, defaults, cancellations,
accelerations, losses, violations or Liens that would not materially impair or
delay the Company’s ability to perform its obligations hereunder.

                    (e) Disclaimer. Except for the representations and
warranties contained in this Section 6.2, the Company does not make any other
representation or warranty of any kind or nature whatsoever, oral or written,
express or implied, with respect to the Company or any of the Company
Subsidiaries, this Agreement or the transactions contemplated by this Agreement.

ARTICLE VII

MISCELLANEOUS AND GENERAL

                    Section 7.1. Termination. This Agreement shall terminate,
except for this Article VII and Section 5.3, which shall survive such
termination, upon the earlier of: (i) the date the Shares Beneficially Owned by
Stockholder cease to constitute at least 10% of the outstanding Common Stock or
(ii) written consent of the parties hereto (the “Termination Date”). For the
avoidance of doubt, after the Termination Date no party shall have any liability
of any kind to any other party under this Agreement, except with respect to
Section 5.3.

                    Section 7.2. Expenses. All expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid in
accordance with section 9.01 of the Separation Agreement.

14

--------------------------------------------------------------------------------



                    Section 7.3. Amendment and Waiver. Except as otherwise
provided herein, no modification, amendment or waiver of any provisions of this
Agreement, and no giving of any consent provided for hereunder, shall be
effective against the Company or Stockholder unless such modification,
amendment, waiver or consent is approved by (i) a majority of the Directors then
in office or (ii) any committee thereof formed solely for the purpose of
reviewing and approving transactions or agreements between the Company and the
Company Subsidiaries, on the one hand, and Stockholder and its Affiliates, on
the other hand. In addition to the foregoing, no provision of this Agreement may
be amended, supplemented or modified except by a written instrument signed by
all of the parties hereto, and no provision of this Agreement may be waived
except by a written instrument signed by the party against whom the waiver is to
be effective. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

                    Section 7.4. Counterparts. This Agreement shall be effective
upon delivery of original signature pages or electronic copies thereof executed
by each of the parties. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute one and the same agreement.

                    Section 7.5. GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT, AND ALL CLAIMS AND DEFENSES ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE FORMATION, BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT, SHALL IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY
AND IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE. Each of the parties
irrevocably and unconditionally:

 

 

 

                    (i) submits for itself and its property to the exclusive
jurisdiction of the courts of the State of Delaware (and any appeals court
therefrom) in any Action directly or indirectly arising out of or relating to
this Agreement or the formation, breach, termination or validity of this
Agreement, and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement may not be enforced in or by such courts, and the parties
hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined solely in Delaware state court;

 

 

 

                    (ii) consents to jurisdiction over the Person of such
parties and agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 7.6 or in such
other manner as may be permitted by Law, shall be valid and sufficient service
thereof;

 

 

 

                    (iii) consents that any such Action may and shall be brought
in such court and waives any objection that it may now or hereafter have to the
venue or

15

--------------------------------------------------------------------------------



 

 

 

jurisdiction of any such Action in such court or that such court is an
inconvenient forum for the Action and agrees not to assert, plead or claim the
same;

 

 

 

                    (iv) agrees that the final judgment of such court shall be
enforceable in any court having jurisdiction over the relevant party or any of
its assets;

 

 

 

                    (v) irrevocably waives any right to remove any such Action
from the Delaware Court of Chancery to any federal court;

 

 

 

                    (vi) agrees that service of process in any such Action may
be effected by mailing a copy of such process by registered or certified mail
(or any substantially similar form of mail), postage prepaid, to such party at
its address as provided in Section 7.6; and

 

 

 

                    (vii) agrees that nothing in this Agreement shall affect the
right to effect service of process in any other manner permitted by the
applicable rules of procedure.

                    (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE FORMATION,
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.5. EITHER PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

                    Section 7.6. Notices. All notices, requests, instructions,
demands or other communications to be given under this Agreement shall be given
in accordance with section 9.02 of the Separation Agreement.

                    Section 7.7. Entire Agreement. This Agreement, together with
the agreements and other documents and instruments referred to herein or annexed
hereto, constitute the entire agreement among the parties hereto, and supersede
all other prior agreements, understandings, representations and warranties both
written and oral, among the parties, with respect to the subject matter of this
Agreement.

16

--------------------------------------------------------------------------------



                    Section 7.8. No Third Party Beneficiaries. Except as
provided in Section 5.3 with respect to Company Indemnified Parties and AIG
Indemnified Parties, this Agreement is for the sole benefit of the parties
hereto and their successors and permitted assigns, and nothing in this
Agreement, express or implied, is not intended to, and does not, confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason hereunder.

                    Section 7.9. Confidentiality. Stockholder agrees that any
information provided to it hereunder is confidential and shall only be disclosed
by it to any other Person in accordance with section 3.18 of the Separation
Agreement.

                    Section 7.10. Severability. The provisions of this Agreement
shall be deemed severable and the invalidity, illegality or unenforceability of
any provision hereto shall not affect the validity, legality or enforceability
of the other provisions hereof. If any provision of this Agreement, or the
application thereof to any Person or any circumstance, is invalid, illegal or
unenforceable, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party hereto. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties hereto as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.

                    Section 7.11. Specific Performance; No Special Damages. (a)
The parties acknowledge and agree that in the event that any of the provisions
of this Agreement are not performed in accordance with its specific terms or are
otherwise breached, irreparable damage would occur for which monetary damages
would not be an adequate remedy. The parties further acknowledge and agree that,
in addition to any other remedy to which such party is entitled to at Law or in
equity, the parties shall be entitled to enforce the terms of this Agreement by
decree of specific performance, without the necessity of proving the inadequacy
of monetary damages or of posting bond or other undertaking, as a remedy and to
obtain injunctive relief against any breach or threatened breach hereof. In the
event that any action is brought in equity to enforce the provisions of this
Agreement, no party hereto shall allege, and each party hereto waives the
defense or counterclaim that there is an adequate remedy at Law.

                    (b) Each party (i) agrees that there shall be no special,
consequential, indirect or incidental damages, exemplary, punitive or multiple
damages connected with or resulting from any breach of this Agreement, or
actions undertaken in connection with or related hereto, including any such
damages which are based upon breach of contract, tort, breach of warranty,
strict liability, statute, operation of law or any other theory of recovery,
except to the extent such damages are actually incurred by a party hereunder to
a third party, and (ii) hereby waives any rights to claim such damages.

                    Section 7.12. Assignment. Neither this Agreement nor any of
the rights or obligations of any party under this Agreement shall be assigned,
in whole or in part (by operation of law or otherwise), by any party without the
prior written consent of the other parties hereto

17

--------------------------------------------------------------------------------



except as and to the extent expressly provided for in this Agreement; provided,
however, that no such assignment shall release the Company or Stockholder from
any liability or obligation under this Agreement. Any attempted assignment in
violation of this Section 7.12 shall be void. Subject to the foregoing, this
Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns.

                    Section 7.13. Effective Time. This Agreement shall become
effective on the First Time of Delivery if at such time the Shares Beneficially
Owned by Stockholder constitute at least 10% of the outstanding Common Stock. If
the Shares Beneficially Owned by Stockholder at the First Time of Delivery do
not constitute at least 10% of the outstanding Common Stock, this Agreement will
be of no force or effect.

[Next page is the signature page.]

18

--------------------------------------------------------------------------------



 

 

 

                    IN WITNESS WHEREOF, this Agreement has been duly executed
and delivered by the duly authorized officers of the parties as of the date
first written above.

 

 

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

AMERICAN HOME ASSURANCE COMPANY

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

TRANSATLANTIC HOLDINGS, INC.

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------